HAWTHORNE, Justice.
Appellant Rayburn L. Anderson was notified by a letter of June 24, 1953, addressed to him by the Administrator of the Division of Employment Security of the Department of Labor, that his services as Employment Supervisor I were terminated as of the close of business on that date because he had submitted a false and fraudulent claim for certain travelling expenses. He appealed to the State Civil Service Commission, which after a hearing sustained the order of dismissal. From this decision of the Commission he has appealed to this court.
It is conceded by all parties to this appeal that written notice of appellant’s dismissal was not furnished to the Director of Personnel by the appointing authority in advance of such action as required by Rule XII, Section 2, of the rules of the Commission in effect at the time of his discharge. The same state of facts existed in Boucher v. Division of Employment Security of Department of Labor, 226 La. 227, 75 So.2d 343, and in that case this court held that the dismissal was improper. The Boucher case is controlling here, and this is recognized .by all parties to this appeal by joint motion and stipulation filed in this court.
For the reasons assigned it is ordered that the decision of the State Civil Service Commission sustaining the dismissal of appellant Rayburn L. Anderson is annulled and set aside.